DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 8-10, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temkine et al. (“Temkine”) (U.S. Patent Application Publication Number 2006/0282604) and Sasaki et al. (“Sasaki”) (U.S. Patent Application Publication Number 2007/0273699).
Regarding Claims 1 and 9, Temkine discloses a system comprising: 
a bus root including an integrated (i.e., it would have been obvious to one having ordinary skill in the art at the time the invention was made to have integrated the host bridge and CPU in the bus root, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art; See In re Larson, 340 F.2d 965, 968 [CCPA 1965]) host bridge (Figure 1, item 104) and a central processing unit (“CPU”) (Figure 1, item 102);
a first bus coupled directly to the bus root without an intervening bridge other than the integrated host bridge (Figure 1, item 114);

a second discrete component (Figure 1, item 112) coupled to the first discrete component via the second bus and the first bridge, wherein the second discrete component is coupled to the CPU via the first bus, through the second bus and the first bridge (paragraph 0004), wherein the second discrete component does not include a bridge (Figure 1, item 112, paragraph 0004).
Temkine does not explicitly show wherein the first bridge includes at least one port.
In the same field of endeavor (e.g., GPU communication techniques), Sasaki teaches wherein the first bridge (Figure 8, item 140) includes at least one port (Figure 8, see connection between items 140 and 200).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Sasaki’s teachings of GPU communication techniques with the teachings of Temkine, for the purpose of allowing the second discrete component to communicate with the CPU.

Regarding Claims 2 and 10, Temkine discloses wherein communication between the first bus and the first component includes a bidirectional transfer of data between the first bus and the first component; and
communication between the first component and the second component includes a bidirectional transfer of data between the first component and the second component via the second bus (Figure 1, see various double-headed arrows between the components indicating bidirectional transfer).

Regarding Claim 3, Temkine discloses wherein the first and second components are first and second graphics processing units (GPUs) (Figure 1, items 110 and 112).

Regarding Claim 6, Temkine discloses wherein communication between the second component and the CPU occurs via the first component and does not occur directly (Figure 1, item 117, paragraph 0004).

Regarding Claims 8 and 14, Temkine discloses wherein the first bridge comprises a peripheral component interconnect express bridge (“PCIe bridge”) (paragraph 0005).

Claims 4, 5, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temkine and Sasaki as applied to Claims 2 and 10 above, and further in view of Franko et al. (“Franko”) (U.S. Patent Application Publication Number 2009/0167771).
Regarding Claim 4, Temkine and Sasaki do not expressly disclose wherein communication between the second component and the CPU further includes a unidirectional transfer of data from the second component to the CPU via a third bus.
In the same field of endeavor (e.g., multi-GPU communication techniques), Franko teaches wherein communication between the second component (Figure 1, item 132) and the CPU (Figure 1, item 122) further includes a unidirectional transfer of data from the second component to the CPU via a third bus (Figure 1, see connection between items 132 and 122, paragraphs 0023-0025).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Franko’s teachings of multi-GPU communication techniques with the teachings of Temkine and Sasaki, for the purpose of reducing the latency of communications between the second component and the CPU.

Regarding Claims 5 and 11, Franko teaches wherein communication from the CPU to the second component occurs through the first component but not through the third bus (paragraph 0018); and
communication from the second component to the CPU occurs through the third bus but not through the first component (paragraphs 0023-0025).

Regarding Claim 12, Temkine and Sasaki discloses wherein communication between the second component and the CPU occurs via the first component and does not occur directly (Temkine, Figure 1, paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185